DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 42-60 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 42 and 60 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 42: An assembly comprising: a MEMS device comprising a MEMS transducer; and a package substrate, wherein a top surface of the MEMS device is bonded to an upper surface of the package substrate at a bond region, wherein the MEMS transducer comprises: a transducer substrate having a cavity which forms a cavity opening in an upper surface of the transducer substrate; and a flexible membrane supported so as to overlie the cavity, wherein the top surface of the MEMs device comprises a barrier region, the barrier region being at least partially provided laterally outside a region which overlies the cavity opening in the upper surface of the transducer substrate, 
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
With respect to independent product 60: An assembly comprising: a micro-electro-mechanical (MEMS) device comprising a MEMS transducer; and a package substrate, wherein a top surface of the MEMS device is bonded to an upper surface of the package substrate at a bond region, wherein the MEMS transducer comprises a transducer substrate having a cavity which forms a cavity opening in an upper surface of the transducer substrate and a flexible membrane supported so as to overlie the cavity, wherein a top surface of the MEMS device comprises a barrier region, the barrier region being at least partially provided laterally outside a region which overlies the cavity opening and wherein the barrier region defines a ring which substantially encircles the region which overlies the cavity, 
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
Although various prior art references (see, for example, Hoekstra) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of the claims, as these limitations are specifically structured and as they are interrelated with each other.
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814